Citation Nr: 0718566	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04 08-198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision by the RO in Columbia, South 
Carolina.


FINDINGS OF FACT

1.  In October 2000, the RO denied the claim of service 
connection for tinnitus; though the veteran was informed of 
that decision and of his procedural and appellate rights, he 
did not perfect a timely appeal.

2.  Additional evidence received since that October 2000 RO 
decision, however, relates to an unestablished fact necessary 
to substantiate this claim and raises a reasonable 
possibility of substantiating it.

3.  The veteran's tinnitus did not originate in service - 
instead, by most accounts, not until many years later, and it 
is not otherwise shown to be related to his military service.


CONCLUSIONS OF LAW

1.  Evidence received since the October 2000 RO decision is 
new and material and the claim for service connection for 
tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2006).

2.  The veteran's tinnitus was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance in 
developing their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  In the context of a 
petition to reopen a claim that has been previously denied 
and not appealed, this notice requirement includes apprising 
the veteran of the deficiencies in the evidence when his 
claim was previously considered.  See Kent v. Nicholson, 20 
Vet. App. 1, 10-11 (2006) (where the U.S. Court of Appeals 
for Veterans Claims (Court) held that the VCAA requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
his entitlement to service connection that were found 
insufficient in the previous denial (i.e., material 
evidence)).

Here, since the Board is reopening the veteran's claim, it 
necessarily has determined there is new and material 
evidence, so the Board need not discuss whether there 
has been compliance with the Kent decision because even if 
there has not been, this is inconsequential and, therefore, 
at most harmless error.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2004), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006).  

There also are other VCAA requirements, however, insofar as 
the underlying claim for service connection - even once, as 
here, reopened.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

The Federal Circuit Court has also held that any errors in 
the provision of VCAA notice, concerning any elements of the 
claim, are presumed prejudicial and must be rebutted by 
showing they ultimately amount to mere harmless error.  
See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).  

Here, VA has complied with all remaining VCAA notice 
requirements.  In the January 2004 statement of the case 
(SOC), VA specifically told the veteran that it needed 
specific information in order for him to establish his 
entitlement to service connection for tinnitus, and that if 
he had any additional information or evidence that would 
support his claim he should send it to VA.  The SOC listed 
the applicable statutes and regulations, both those stemming 
from the VCAA as well as those governing the claim for 
service connection.

After receiving the SOC, the veteran submitted additional 
evidence in support of his claim.  But since this evidence 
was duplicative of evidence already on file (and therefore 
already considered) or otherwise pertained to a separate 
claim concerning his hearing loss, which is not at issue in 
this appeal, it was not necessary for the RO to readjudicate 
his claim and issue a supplemental SOC (SSOC) because there 
was no additional evidence to address pertaining to the 
tinnitus claim.  See 38 C.F.R. § 19.31.  The net result of 
all of this is that the purpose behind the VCAA notice 
requirements was satisfied because the veteran was given a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Moreover, the submission of this 
evidence - albeit duplicative of evidence already considered 
for the tinnitus claim or otherwise irrelevant to it, shows 
the veteran was aware that he could submit documentation in 
support his claim.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  See also Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran was not provided Dingess 
notice concerning the downstream disability rating and 
effective date elements of his claim.  But this is 
nonprejudicial because the Board is denying his underlying 
claim for service connection, so these downstream disability 
rating and effective date elements become moot.  See again 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(any errors in a VCAA notice, for any of the elements of that 
notice, are presumed to be prejudicial unless rebutted by 
VA).  

Analysis - Reopening the Claim

The RO first considered - and denied, the veteran's claim 
for service connection for tinnitus in an October 2000 rating 
decision.  The evidence on file at that time included his 
service medical records (SMRs) and the report of an August 
2000 VA audiological examination.  

The veteran's SMRs were completely unremarkable for 
complaints or treatment for tinnitus.  And although he had 
complained of bilateral high frequency hearing loss during 
the August 2000 VA audiological examination (a condition, 
incidentally, that had been service connected some two 
decades earlier, in 1980) he had denied experiencing tinnitus 
during that August 2000 hearing evaluation.

In the October 2000 decision denying the tinnitus claim, the 
RO determined there was no evidence the veteran suffered from 
this condition.  See Brammer v. Derwinski, 3 Vet. App. 233, 
225 (1992) (Service connection presupposes a current 
diagnosis of the claimed disability).

The RO sent the veteran a letter later in October 2000 
notifying him of that decision and apprising him of his 
procedural and appellate rights.  He did not perfect an 
appeal, so that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

The veteran, however, may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  Under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).   

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised effective August 29, 2001.  The 
veteran filed the petition to reopen his claim after that 
date, so the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The 
new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

The additional evidence received since the RO's October 2000 
decision includes private medical records dated from 1971 to 
1980, VA outpatient treatment records from 2002 to 2003, and 
the report of a June 2003 VA examination.

The private medical records dated from 1971 to 1980 do not 
show the veteran had complaints of ringing in his ears or 
received any treatment for tinnitus.  So even if new, these 
additional records are immaterial to his claim.

But the VA outpatient treatment records dated from 2002 to 
2003 reflect continuing complaints of tinnitus.  A December 
2002 treatment record noted the veteran had begun to 
experience this condition the year prior - so in 2001 or 
thereabouts.  However, in a February 2003 treatment record, 
he complained of chronic tinnitus of over 15 years' duration 
and stated he believed the tinnitus was worsening with age.

During the June 2003 VA examination, the veteran again noted 
the first signs of tinnitus much more recently; he said it 
had first occurred within that last year, so around 
2002/2003.  He said it caused a bothersome, ringing sound and 
was worse in a quiet environment.  The VA examiner indicated 
it was doubtful the veteran's tinnitus, which even according 
to him had only begun within one year of that evaluation, was 
associated with noise exposure or hearing loss that he had 
incurred over 30 years earlier (i.e., during service).

Although that VA examiner ultimately determined the veteran's 
tinnitus did not relate back to any noise exposure he may 
have experienced coincident with his service in the military, 
that examiner and the others who have examined the veteran 
since 2002 or thereabouts have nonetheless confirmed he at 
least now has tinnitus, which was not established when the RO 
previously denied his claim in October 2000.  See again 
Brammer, 3 Vet. App. at 225 ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  38 
U.S.C. § 1110 (formerly § 310)).  In the absence of proof of 
present disability there can be no valid claim.").  
See, too, Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

Since there now is at least some medical evidence confirming 
the veteran has tinnitus, whereas this was not earlier shown 
when his claim was considered in October 2000, this 
additional evidence since obtained relates to an 
unestablished fact necessary to substantiate his claim for 
this condition.  Hence, his claim must be reopened and 
readjudicated on the underlying merits (i.e., on a de novo 
basis).

Analysis - Readjudication on the Underlying Merits

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As already mentioned, the additional evidence received since 
the RO's initial, October 2000 rating decision establishes 
the veteran has a current diagnosis of tinnitus, thus 
satisfying the Hickson element (1) requirement that there be 
medical proof of current disability.  However, there still is 
no probative evidence of record suggesting that Hickson 
elements (2) and (3) have been met, so ultimately the 
veteran's claim must again be denied.

The veteran's SMRs contain no mention of complaints of 
ringing in his ears, a diagnosis, or treatment of tinnitus.  
And on far more occasions than not since 2002, when 
questioned about when he began experiencing tinnitus, even he 
has personally acknowledged that he did not begin 
experiencing this condition until many years after service - 
at the very earliest, beginning in about 2001.  
See, for example, the report of his VA outpatient treatment 
in December 2002 and the report of his June 2003 VA 
examination.  Only once in the interim, when seen in the VA 
outpatient clinic in February 2003, did he mention having 
this condition for longer; he said he had experienced it for 
more than 15 years.  And since tinnitus (i.e., ringing in the 
ears) is an inherently subjective symptom, that is to say, 
capable of lay observation, he is competent to comment on 
just how long he has experienced it.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  But even so, the 
times that he denied having this condition prior to 2001, 
or thereabouts, not only far outnumber the times when he said 
he had experienced it much longer, but also are more 
consistent with the other evidence on file for consideration.  
This is because the records of the treatment he received at 
private facilities from the time of his discharge from the 
military in 1971 until 1980, or thereabouts, make no mention 
whatsoever of complaints of tinnitus - much less contain an 
actual diagnosis of this condition.  Also keep in mind that 
when initially examined by VA in August 2000, in connection 
with his initial claim that he had filed that same year, he 
again denied experiencing any tinnitus - even at a time when 
his bilateral hearing loss had been well documented (and, 
indeed, already service connected for some two decades, 
effectively since 1980).  So considering the totality of the 
evidence, Hickson element (2) is not satisfied.

But of equal or even greater significance, there also is no 
medical nexus evidence causally relating the veteran's 
current diagnosis of tinnitus to his military service, even, 
again, in spite of his well-documented bilateral 
sensorineural hearing loss.  The January 2003 VA examiner 
specifically indicated that, given the recent onset of the 
tinnitus (even by the veteran's own account during that 
evaluation that it had only been present within that last 
year), it was doubtful - so less likely than not, associated 
with noise exposure or hearing loss incurred over 30 years 
earlier, meaning while he was in the military.  There is no 
medical evidence to the contrary.

Hickson element (3) requires this type of medical evidence 
etiologically linking the current tinnitus to service - and, 
in particular, as here, to the noise exposure that caused the 
service-connected bilateral sensorineural hearing loss.  But 
there continues to be no such evidence.

In summary, Hickson elements (2) and (3) have not been met, 
still.  So the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus, meaning 
there is no reasonable doubt to resolve in his favor, and his 
claim therefore must be denied.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for tinnitus is reopened, 
but still denied on the underlying merits.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


